Exhibit 99.2 Management's Discussion and Analysis for the year ended May 31, 2014 MEDICURE INC. Message to Shareholders, September 2014 Medicure continues to focus on the sales and marketing of AGGRASTAT®. Over recent months the Company has seen significant growth in sales and is continuing to invest in the product through clinical and other research activities. Net revenues for AGGRASTAT® finished products for the year ended May 31, 2014 were $5.1 million compared to $2.6 million for the year ended May 31, 2013.We are continuing to focus on the sale and marketing of AGGRASTAT®, but we are also investing in a new brand and life cycle management strategy for AGGRASTAT®.This strategy includes the Shortened Aggrastat® Versus Integrilin in Percutaneous Coronary Intervention (SAVI-PCI) clinical trial, as well as our transdermal tirofiban development program.On October 11, 2013, Medicure announced that the United States Food and Drug Administration has approved the AGGRASTAT® high-dose bolus regimen, as requested under Medicure's supplemental New Drug Application.This announcement has proven to have a material, positive impact on sales. Although investment in AGGRASTAT® is continuing, management continues to maintain a number of cost control measures to conserve cash.We also continue to seek other opportunities to grow our business through acquisition and we are exploring other new product opportunities, including the Company's acquisition of a minority interest in a pharmaceutical manufacturer known as Apicore, which was announced on July 3, 2014. On behalf of the Board, I want to thank our shareholders, stakeholders and employees for their continued support while we manage our business.We remain committed to creating value from which our shareholders and stakeholders can benefit. Yours sincerely, Albert D. Friesen, Ph.D Chairman and Chief Executive Officer - 1 - MEDICURE INC. Management's Discussion and Analysis The following management discussion and analysis (MD&A) is current to September 9, 2014 and should be read in conjunction with Medicure Inc.’s (Medicure or the Company) audited consolidated financial statements for year ended May 31, 2014 which have been prepared under International Financial Reporting Standards (IFRS) and the Company's annual report on Form 20-F for the year ended May 31, 2014. Except as otherwise noted, the financial information contained in this MD&A and in the audited consolidated financial statements has been prepared in accordance with IFRS. All amounts are expressed in Canadian dollars unless otherwise noted. Additional information regarding the Company is available on SEDAR at www.sedar.com and at the Company's website at www.medicure.com. FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking information as defined in applicable securities laws (referred to herein as “forward-looking statements”) that reflect the Company’s current expectations and projections about its future results. All statements other than statements of historical fact are forward-looking statements.Forward-looking statements are based on the current assumptions, estimates, analysis and opinions of management of the Company made in light of its experience and its perception of trends, current conditions and expected developments, as well as other factors which the Company believes to be relevant and reasonable in the circumstances. The Company uses words such as “believes,” “may,” “plan,” “will,” “estimate,” “continue,” “anticipates,” “intends,” “expects,” and similar expressions to identify forward-looking statements, which, by their very nature, are not guarantees of the Company’s future operational or financial performance, and are subject to risks and uncertainties, both known and unknown, as well as other factors that could cause the Company’s actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements. Specifically, this MD&A contains forward-looking statements regarding, but not limited to: · intention to sell and market its acute care cardiovascular drug, AGGRASTAT®(tirofiban hydrochloride) in the United States and its territories through the Company's U.S. subsidiary, Medicure Pharma, Inc.; · intention to develop and implement clinical, regulatory and other plans to generate an increase in the value of AGGRASTAT®; · intention to expand or otherwise improve the approved indications and/or dosing information contained within AGGRASTAT®’s approved prescribing information; · intention to increase sales of AGGRASTAT®; · intention to develop TARDOXALTM for neurological disorders; · intention to investigate and advance certain other product opportunities; · intention to obtain regulatory approval for the Company's products; · expectations with respect to the cost of the testing and commercialization of the Company's products; · sales and marketing strategy; · anticipated sources of revenue; · intentions regarding the protection of the Company's intellectual property; · intention to identify, negotiate and complete business development transactions (eg. The sale, purchase, or license of pharmaceutical products or services); · expectations with respect to acquiring additional ownership of Apicore, and/or deriving any material benefit from the Company’s ownership of Apicore; · business strategy; and · intention with respect to dividends. Inherent in forward-looking statements are known and unknown risks, uncertainties and other factors beyond the Company’s ability to predict or control that may cause the actual results, events or developments to be materially different from any future results, events or developments expressed or implied by such forward-looking statements.Such risk factors include, among others, the Company’s future product revenues, stage of development, additional capital requirements, risks associated with the completion and timing of clinical trials and obtaining regulatory approval to market the Company’s products, the ability to protect its intellectual property, dependence upon collaborative partners, changes in government regulation or regulatory approval processes, and rapid technological change in the industry.These factors should be considered carefully and readers are cautioned not to place undue reliance on such forward-looking statements. - 2 - MEDICURE INC. Management's Discussion and Analysis Actual results and developments are likely to differ, and may differ materially, from those expressed or implied by the forward-looking statements contained in this MD&A. Such statements are based on a number of assumptions which may prove to be incorrect, including, but not limited to, assumptions about: · general business and economic conditions; · the impact of changes in Canadian-US dollar and other foreign exchange rates on the Company's revenues, costs and results; · the timing of the receipt of regulatory and governmental approvals for the Company's research and development projects; · the ability of the Company to continue as a going concern; · the availability of financing for the Company's commercial operations and/or research and development projects, or the availability of financing on reasonable terms; · results of current and future clinical trials; · the uncertainties associated with the acceptance and demand for new products; · clinical trials not being unreasonably delayed and expenses not increasing substantially; · government regulation not imposing requirements that significantly increase expenses or that delay or impede the Company's ability to bring new products to market; · the Company's ability to attract and retain skilled staff; · inaccuracies and deficiencies in the scientific understanding of the interaction and effects of pharmaceutical treatments when administered to humans; · market competition; · the ability of Apicore to successfully operate and/or increase its value; · tax benefits and tax rates; and · the Company's ongoing relations with its employees and with its business partners. Although management of the Company believes that these forward-looking statements are based on reasonable assumptions, a number of factors could cause the actual results, performance or achievements of the Company to be materially different from the future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements contained in this MD&A [and any documents incorporated by reference herein] are expressly qualified by this cautionary statement. The Company cautions the reader that the foregoing list of important factors and assumptions is not exhaustive.Events or circumstances could cause actual results to differ materially from those estimated or projected and expressed in, or implied by, these forward-looking statements.The reader should also carefully consider the matters discussed under “Risk Factors” in this MD&A which provides for additional risks and uncertainties relating to the Company and its business. The Company undertakes no obligation to update publicly or otherwise revise any forward-looking statements or the foregoing list of factors, whether as a result of new information or future events or otherwise, other than as may be required by applicable legislation. Company Profile Medicure is a specialty pharmaceutical company engaged in the research, clinical development and commercialization of human therapeutics.The Company’s primary operating focus is on the sale and marketing of its acute care cardiovascular drug, AGGRASTAT®(tirofiban hydrochloride) owned by its subsidiary, Medicure International, Inc. and distributed in the United States and its territories through the Company’s U.S. subsidiary, Medicure Pharma, Inc. The Company’s research and development program is primarily focused on developing and implementingnew regulatory, brand and life cycle management strategy for AGGRASTAT® and, secondly, on the clinical development of TARDOXALTM for neurological disorders.The Company also continues to explore certain other product opportunities. Strategic changes made over recent years, coupled with focused capital conservation efforts, have assisted the Company in reducing its use of capital.The Company's ability to continue in operation for the foreseeable future remains dependent upon the effective execution of its business development and strategic plans. The ongoing focus of the Company and its primary asset of interest is AGGRASTAT®.In parallel with the Company’s ongoing commitment to support the product, its valued customers and the continuing efforts of the commercial organization, the Company is in the process of developing and implementing a new regulatory, brand and life cycle management strategy for AGGRASTAT®.The objective of this effort is to further expand AGGRASTAT®’s share of the estimated US $300 million (2013) glycoprotein IIb/IIIa (GP IIb/IIIa) inhibitor market. GP IIb/IIIa inhibitors are injectable platelet inhibitors used to treat acute coronary syndromes and related conditions and procedures. - 3 - MEDICURE INC. Management's Discussion and Analysis To date, the Company has not consistently generated sufficient cash flow from operations to fund ongoing operational requirements, debt service obligations and cash commitments.The Company has financed its operations principally through the net revenue received from the sale of AGGRASTAT®, sale of its equity securities, the issue of warrants and stock options, interest on excess funds held, an increase in accounts payable associated with a reliance on trade debt, and the issuance of debt.During fiscal 2012, on July 18, 2011, the Company’s previously existing long-term debt was settled as described in note 9 to the accompanying consolidated financial statements. Management has forecast that contractual commitments and debt service obligations will exceed the Company's net cash flows and working capital during fiscal 2015. The Company’s future operations are dependent upon its ability to grow sales of AGGRASTAT®, to develop and/or acquire new products, and/or secure additional capital, which may not be available under favourable terms or at all, and/or renegotiate the terms of its contractual commitments and long-term debt.If the Company is unable to grow sales or raise additional capital, management will consider other strategies including further cost curtailments, delays of research and development activities, asset divestures and/or monetization of certain intangibles. Effective August 1, 2013, the Company renegotiated its long-term debt and received an additional two-year deferral of principal repayments.Under the renegotiated terms, the loan continues to be interest only with principal repayments now beginning on August 1, 2015 and the loan matures on July 1, 2018. Subsequent to May 31, 2014, the Company acquired a minority interest in Apicore along with an option to acquire all of the remaining issued shares of Apicore within the next 3 years at a predetermined price.The business and operations of Apicore are distinct from the Company, and the Company’s primary operating focus remains on the sale and marketing of AGGRASTAT.The Company intends to seek opportunities to increase the value of its minority position in Apicore, and believes that the potential realization of value through the exercise of its option to acquire all of the remaining issued shares of Apicore could benefit the Company’s shareholders.As such, a modest amount of the Company’s energies and resources will be directed towards assisting and assessing Apicore’s ongoing operations. Recent Developments Amendment of MIOP Loan Effective August 1, 2013, the Company renegotiated its $5,000,000 secured loan from the Government of Manitoba, which was funded on July 18, 2011 under the Manitoba Industrial Opportunities Program, and received an additional two-year deferral of principal repayments.Under the renegotiated terms, the loan continues to be interest only with principal repayments now beginning on August 1, 2015 and the loan matures on July 1, 2018. AGGRASTAT® Label Change On October 11, 2013, the Company announced that the United States Food and Drug Administration (FDA) has approved the AGGRASTAT® (tirofiban HCl) high-dose bolus (HDB) regimen , as requested under Medicure's supplemental New Drug Application (sNDA).The AGGRASTAT® HDB regimen (25 mcg/kg over 3 minutes, followed by 0.15 mcg/kg/min) now becomes the recommended dosing for the reduction of thrombotic cardiovascular events in patients with non-ST elevated acute coronary syndrome (NSTE-ACS). The ability of the AGGRASTAT® HDB bolus regimen to achieve greater than 90% platelet aggregation inhibition within ten minutes is seen as an important feature by interventional cardiologists in settings where rapid platelet inhibition is required for coronary intervention.The HDB regimen has been evaluated in more than 30 clinical studies totaling over 8,000 patients, and is recommended by the ACC/AHA/SAVI guidelines. AGGRASTAT® currently has a 2% share of the approximately $300 million US glycoprotein (GP) IIb/IIIa inhibitor market, but continues to be the leading GP IIb/IIIa inhibitor outside of the US where the AGGRASTAT HDB regimen has already been approved.The Company is currently enrolling patients in the SAVI-PCI study, which compares the AGGRASTAT HDB regimen against Integrilin (eptifibatide) (Merck & Co., Inc.). Engagement of Knight Therapeutics (Knight) to Provide Advisory Services On April 14, 2014, the Company announced it had entered into an arrangement with Knight Therapeutics Inc. (TSXV:GUD), under which Knight will provide advisory services to help advance Medicure’s U.S. specialty pharmaceutical business and corporate development initiatives. - 4 - MEDICURE INC. Management's Discussion and Analysis Acquisition of Minority Interest in Pharmaceutical Manufacturer, Apicore On July 3, 2014, the Company and its newly formed and wholly owned subsidiary, Medicure U.S.A. Inc. ("Medicure USA"), entered into an arrangement whereby they have acquired a minority interest in a pharmaceutical manufacturing business known as Apicore, along with an option to acquire all of the remaining issued shares within the next three years.Specifically, Medicure and Medicure USA have acquired a 6.09% equity interest (5.33% on a fully-diluted basis) in two newly formed holding companies of which Apicore LLC and Apicore US LLC will be wholly owned operating subsidiaries.The Company's equity interest and certain other rights, including the option rights were obtained by the Company for services provided in its lead role in structuring a US$22.5 million majority interest purchase and financing of Apicore.There was no cash outflow in connection with the acquisition of the minority interest in Apicore. Grant of Stock Options On July 7, 2014 the Company granted an aggregate of 332,300 options to certain directors, officers, employees, management company employees and consultants of the Company.Of these options, 92,300 are set to expire on the tenth anniversary of the date of grant, and 240,000 are set to expire on the fifth anniversary of the date of grant.All 332,300 options were issued at an exercise price of $1.90 per share. Shares for Debt Settlement On July 11, 2014, the Company announced that, subject to all necessary regulatory approvals, it has entered into shares for debt agreements with its Chief Executive Officer, Dr. Albert Friesen and certain members of the Board of Directors, pursuant to which the Company will issue 205,867 of its common shares at a deemed price of $1.98 per common share to satisfy $407,617 of outstanding amounts owing to Chief Executive Officer and members of the Company’s Board of Directors.To date, the shares have not been issued as the Company is in the process of obtaining the necessary regulatory approval for issuance of these shares. Up-date on TARDOXALTM and TEND-TD Study On August 13, 2014 the Company announced that the preliminary results of its Phase IIa Clinical Trial, TARDOXALTM for the Treatment of Tardive Dyskinesia (TEND-TD) showed a non-statistically significant improvement in the primary efficacy endpoint in patients treated with TARDOXALTM.The Company views these preliminary results as supportive of continuing the program and developing a modified formulation as a prelude to a larger, confirmatory Phase II study. Commercial: In fiscal 2007, the Company’s subsidiary, Medicure International, Inc., acquired the U.S. rights to its first commercial product, AGGRASTAT®, in the United States and its territories (Puerto Rico, Virgin Islands, and Guam).AGGRASTAT®, a glycoprotein GP IIb/IIIa receptor antagonist, is used for the treatment of acute coronary syndrome (ACS) including unstable angina (chest pain) (UA), which is characterized by chest pain when one is at rest, and non-Q-wave myocardial infarction (MI).AGGRASTAT® is indicated to reduce the rate of thrombotic cardiovascular events (combined endpoint of death, myocardial infarction, or refractory ischemia/repeat cardiac procedure) in patients with non-ST elevation acute coronary syndrome (NSTE-ACS). Under a contract with Medicure International, Inc., the Company’s subsidiary, Medicure Pharma, Inc., continues to support, market and distribute the product.Through a services agreement with Medicure Inc., work related to AGGRASTAT® is primarily conducted by staff based in Winnipeg, Canada, with support from a small number of third party contractors. Net revenue from the sale of finished AGGRASTAT® products for the year ended May 31, 2014 increased by 94% over the net revenue for the year ended May 31, 2013.All of the Company’s sales are denominated in U.S. dollars.Hospital demand for AGGRASTAT® increased significantly compared to the previous fiscal year.The increase in revenue is primarily attributable to an increase in the number of new hospital customers using AGGRASTAT®.The number of new customers reviewing and implementing AGGRASTAT® has increased sharply as a result of FDA approval of the new dosing regimen for AGGRASTAT® as announced on October 11, 2013.Additionally, favourable fluctuations in the U.S. dollar exchange rate contributed to the increase in revenue. Going forward and contingent on sufficient finances being available, the Company intends to further expand revenue through strategic investments related to AGGRASTAT® and the acquisition of other niche products that fit the commercial organization. - 5 - MEDICURE INC. Management's Discussion and Analysis The Company is primarily focusing on: · Maintaining and Growing AGGRASTAT® sales in the United States. The Company is working to expand sales of AGGRASTAT® in the United States.The present market for GP IIb/IIIa inhibitors, of which AGGRASTAT® is one of three agents, is approximately $300 million per year (2013). The Company estimates that at present AGGRASTAT® has approximately 10-15% of this market on a patient share basis. The use of AGGRASTAT® is recommended by the AHA and ACC Guidelines for the treatment of ACS. AGGRASTAT® has been shown, to reduce the rate of thrombotic cardiovascular events (combined endpoint of death, myocardial infarction, or refractory ischemia/repeat cardiac procedure) in patients with non-ST elevation acute coronary syndrome (NSTE-ACS). · The development and implementation of a new regulatory, brand and clinical strategy for AGGRASTAT®: As stated previously, the Company’s primary ongoing Research and Development activity is the development and implementation of a new regulatory, brand and life cycle management strategy for AGGRASTAT®. An important aspect of the AGGRASTAT® strategy is the revision of its approved prescribing information. On October 11, 2013, the Company announced that the FDA has approved the AGGRASTAT® (tirofiban HCl) high-dose bolus (HDB) regimen , as requested under Medicure's supplemental New Drug Application (sNDA). The AGGRASTAT® HDB regimen (25 mcg/kg over 3 minutes, followed by 0.15 mcg/kg/min) now becomes the recommended dosing for the reduction of thrombotic cardiovascular events in patients with non-ST elevated acute coronary syndrome (NSTE-ACS). The Company believes that further expanded indications and dosing regimens may put the Company in a better position to further maximize the revenue potential for AGGRASTAT®.The Company is currently exploring the potential to make such changes, and the Company may need to conduct appropriate clinical trials, obtain positive results from those trials, or otherwise provide support in order to obtain regulatory approval for such proposed indications and dosing regimens. The recently initiated SAVI-PCI trial is intended to generate additional clinical data on this experimental approach to using AGGRASTAT® which may in the future help support other investments aimed at expanding the approved dosing regimen and the treatment setting for the Product. The SAVI-PCI study is not expected nor intended to be sufficient to support further changes to AGGRASTAT®’sprescribing information. While the Company believes that it will be able to implement a relatively low cost clinical, product and regulatory strategy, it requires additional resources to conduct all aspects of this plan. The Company is working to advance this program with the modest capital investment that it can make from its available cash resources. · The development of a transdermal formulation of AGGRASTAT®. The Company is investing a modest amount of capital on the development of a new, transdermal formulation of AGGRASTAT®.On September 26, 2012, the Company announced the development of a transdermal delivery formulation of AGGRASTAT®.The ability to administer a drug transdermally (i.e. through the skin) provides a convenient way to deliver a stable, therapeutic level of medication to the patient. The delivery of tirofiban by a novel, transdermal method has potential to provide significant advantages over the current treatments used in this setting, including the potential for increased use prior to hospitalization. The transdermal tirofiban development program is now focusing on refining the delivery approach in preparation for initial human studies. Medicure International, Inc. holds worldwide rights to transdermal tirofiban.Limitations in the amount of available resources have caused the Company to slow the advancement of the transdermal tirofiban development program in an effort to conserve resources. · The development of TARDOXALTM for Tardive Dyskinesia and other neurological indications. The Company is focusing initially on these markets because of preclinical and clinical evidence supporting the product’s safety and potential efficacy in these applications. It is the Company’s intention to secure a partnership with a large pharmaceutical company for commercialization of TARDOXALTM or other products that it may from time to time develop.Such a partnership would provide funding for clinical development, add experience to the product development process and provide market positioning expertise.No formal agreement or letter of intent for such a commercial partnership has been entered into by the Company as of the date hereof. - 6 - MEDICURE INC. Management's Discussion and Analysis · Generating material value for the Company from the minority ownership position in Apicore and, potentially, from the Company’s option to acquire additional shares of Apicore Subsequent to May 31, 2014, the Company acquired a minority interest in Apicore along with an option to acquire all of the remaining issued shares of Apicore within the next 3 years at a predetermined price.The business and operations of Apicore are distinct from the Company, and the Company’s primary operating focus remains on the sale and marketing of AGGRASTAT®.The Company intends to seek opportunities to increase the value of its minority position in Apicore, and believes that the potential realization of value through the exercise of its option to acquire all of the remaining issued shares of Apicore could benefit the Company’s shareholders.As such, a modest amount of the Company’s energies and resources will be directed towards assisting and assessing Apicore’s ongoing operations. Research and Development: The Company’s research and development activities are predominantly conducted by its subsidiary, Medicure International, Inc. The primary ongoing research and development activity is the development and implementation of a new regulatory, brand and life cycle management strategy for AGGRASTAT®.The extent to which the Company is able to invest in this plan is dependent upon the availability of sufficient finances. An important aspect of the AGGRASTAT® strategy is the revision of its approved prescribing information. On October 11, 2013, the Company announced that the United States Food and Drug Administration (FDA) has approved the AGGRASTAT® (tirofiban HCl) high-dose bolus (HDB) regimen , as requested under Medicure's supplemental New Drug Application (sNDA). The AGGRASTAT® HDB regimen (25 mcg/kg over 3 minutes, followed by 0.15 mcg/kg/min) now becomes the recommended dosing for the reduction of thrombotic cardiovascular events in patients with non-ST elevated acute coronary syndrome (NSTE-ACS). The Company believes that further expanded indications and dosing regimens may put the Company in a better position to further maximize the revenue potential for AGGRASTAT®.The Company is currently exploring the potential to make such changes, and the Company may need to conduct appropriate clinical trials, obtain positive results from those trials, or otherwise provide support in order to obtain regulatory approval for such proposed indications and dosing regimens. Another aspect of the AGGRASTAT® strategy is to advance studies related to the contemporary use and future regulatory positioning of the product.On May 10, 2012 the Company announced the commencement of enrolment in a new clinical trial of AGGRASTAT® entitled “Shortened Aggrastat® Versus Integrilin in Percutaneous Coronary Intervention” (SAVI-PCI).SAVI-PCI is a randomized, open-label study enrolling patients undergoing percutaneous coronary intervention (PCI) at sites across the United States.In June 2013, the target number of patients to be enrolled in the study was increased from 600 to 675.The study is designed to evaluate whether patients receiving the investigational, High-Dose Bolus (HDB) regimen of AGGRASTAT® (25 mcg/kg bolus over 3 minutes) followed by an infusion of 0.15 mcg/kg/min for either a shortened duration of 1 to 2 hours or a lengthened infusion of 12 to 18 hours will have outcomes that are similar, or “non-inferior,” to patients receiving a 12 to 18 hour infusion of Integrilin® (eptifibatide) (Merck & Co., Inc.) at its FDA approved dosing regimen.The study arm investigating AGGRASTAT® HDB followed by a 12 to 18 hour infusion was added subsequent to enrolment commencing. The primary objective of SAVI-PCI is to demonstrate AGGRASTAT® is non-inferior to Integrilin with respect to the composite endpoint of death, PCI-related myocardial infarction, urgent target vessel revascularization, or major bleeding within 48 hours following PCI or hospital discharge.The secondary objectives of this study include the assessment of safety as measured by the incidence of major bleeding. The first patient was enrolled in June 2012. As of July 31, 2014, the study was approximately 50% through to completion of enrolment. The Principal Investigator for the study is Steven V. Manoukian, MD (Nashville, TN).The AGGRASTAT® dosing regimen and the treatment setting studied in the SAVI-PCI study have not been approved by the FDA. Both AGGRASTAT® and Integrilin are reversible, small molecule GP IIb/IIIa inhibitors that have been shown in clinical trials to reduce the combined incidence of death and myocardial infarction in patients with unstable angina (chest pain) (UA) or non-ST elevation myocardial infarction (NSTEMI) undergoing cardiac catheterization when compared to heparin.These agents work by preventing the ability of platelets to aggregate together.These platelet aggregates (commonly referred to as blood clots) can result in a partial or complete blockage of the coronary artery if left untreated. - 7 - MEDICURE INC. Management's Discussion and Analysis Bleeding is a common adverse reaction associated with the use of GP IIb/IIIa inhibitors due to their unique ability to prevent and disaggregate blood clots.A patient’s risk of bleeding is an important factor when determining an optimal treatment approach and, in some cases, complicates or limits the use of these agents.With the SAVI-PCI study, the investigators will explore whether AGGRASTAT® HDB plus a shortened infusion can reduce the risk of bleeding while maintaining comparable ischemic protection relative to the currently approved 18 hour infusion of Integrilin.Other studies have indicated that shortening the infusion duration of GP IIb/IIIa inhibitors can potentially lead to a reduction in bleeding complications for patients undergoing PCI.It is important to note that bleeding complications have been linked to increased rates of other major complications and mortality, as well as increased overall cost of care. A goal of the SAVI-PCI study is to further optimize the safety, efficacy and efficiency of treatment used in the setting of PCI.With the addition of a third study arm, the SAVI-PCI study will also assess whether AGGRASTAT® HDB followed by a 12 to 18 hour infusion provides efficacy and safety that is non-inferior to either AGGRASTAT® HDB plus a shortened infusion or the currently approved 18 hour infusion of Integrilin. Yet another aspect of the AGGRASTAT® strategy is to explore and develop new uses and dosing approaches related to the product.On September 26, 2012, the Company announced the development of a transdermal delivery formulation of AGGRASTAT®.The ability to administer a drug transdermally (i.e. through the skin) provides a convenient way to deliver a stable, therapeutic level of medication to the patient. AGGRASTAT® and other antiplatelet drugs of its class (known as glycoprotein IIb/IIIa inhibitors or GPIs) are currently only administered by intravenous infusion. In vivo proof of principle for the transdermal delivery of therapeutic levels of AGGRASTAT®'s active ingredient, tirofiban, was recently established in animal studies conducted in collaboration with 4P Therapeutics, Inc. (Alpharetta, GA). 4P Therapeutics, a world leader in the research and development of novel transdermal products, has entered into an agreement with the Company's subsidiary, Medicure International, Inc., to further develop transdermal tirofiban.The delivery of tirofiban by a novel, transdermal method has potential to provide significant advantages over the current treatments used in this setting, including the potential for increased use prior to hospitalization. The transdermal tirofiban development program is now focusing on refining the delivery approach in preparation for initial human studies. Medicure International, Inc. holds worldwide rights to transdermal tirofiban.Limitations in the amount of available resources have caused the Company to slow the advancement of the transdermal tirofiban development program in an effort to conserve resources. The Company is also continuing to explore other experimental uses and dosing approaches related to AGGRASTAT®. Through a modest but ongoing research and development investment, the Company is also exploring other new product opportunities. Although other new product opportunities exist, the Company’s primary, non-AGGRASTAT® research and development activity is TARDOXALTM for the treatment of Tardive Dyskinesia (“TD”).This program evolved from the Company’s extensive clinical experience with MC-1, a naturally occurring small molecule, for cardiovascular conditions.The Company has completed the first phase of enrolment in a Phase II clinical study of TARDOXALTM, entitled Tardoxal for the Treatment of Tardive Dyskinesia (TEND-TD).On August 13, 2014 the Company announced that the preliminary results of its Phase IIa Clinical Trial, TARDOXALTM for the Treatment of Tardive Dyskinesia (TEND-TD) showed a non-statistically significant improvement in the primary efficacy endpoint in patients treated with TARDOXALTM.Medicure views these preliminary results as supportive of continuing the program and developing a modified formulation as a prelude to a larger, confirmatory Phase II study. The following table summarizes the Company’s research and development programs, their therapeutic focus and their stage of development. Product Candidate Therapeutic focus
